Murray, C. J.,
delivered the opinion of the Court.
On the trial of this cause in the Court below, one of the jurors was asked if he entertained such conscientious opinions, where the offence charged was punishable with death, as would preclude him from finding the defendant guilty; to which he answered, that he was “ opposed to capital punishment on principle.” He was then challenged by the District Attorney for cause, and the challenge sustained.
The three hundred and forty-seventh section, subdivision nine of the criminal code, Compiled Laws, 466, provides, that a person shall neither be permitted or compelled to serve as a juror where the offence charged is punishable with death and he entertains such conscientious opinions as would preclude him from finding the prisoner guilty.
The first question which presents itself for consideration is, whether the answer of the juror was responsive to the interrogatory and disclosed any disqualification on his part.
There is an important difference between conscience and principle. Conscience is defined by Webster to be, “ internal or self-knowledge, or judgment of right and wrong, or the faculty, power or principle within us, which decides on the lawfulness or unlawfulness of our own actions and affections, and instantly approves or condemns them; conscience is called by some writers, the moral sense, and considered as an original faculty of our nature.” Principle he also defines to be, in a general sense, “ the cause, source, or origin of anything; that from which a thing proceeds, as the principle of motion, the principles of action; ground, foundation, that which supports an assertion, an action, or a series of actions, or of reasoning; a general truth; a law comprehending many subordinate truths, as the principles of morality, of law, of government,” etc.
In the language of the learned counsel for the appellant, “ the one is the result of judgment, is tested by reason, defended by argument, and yields to the decision of an intelligent mind. The other springs from some internal source of self-knowledge, which acknowledges no superior, bows to no authority, yields to no demonstration, and is governed by no law; it ignores reason, defies argument, and is unaccountable and irresponsible to all human tests and standards; it is a law unto itself, and its scruples, and its teachings are not amenable to human tribunals, but rests alone with its possessor and his God.”
All writers on moral philosophy make this same distinction. In fact, in very many cases, conscience and principle have no connection whatever, and a man may be opposed on principle to what he conscientiously believes to be right. Many men are *144opposed on principle to capital punishment, because, as often remarked, they believe that the worst use that can be made of a man is to hang him; they believe that society would be benefited by the adoption of some other mode of punishment, and yet, as long as the law provides that certain crimes shall be punished with death, would feel no conscientious scruples in finding a verdict of "guilty against one accused of such crime. With them it is a principle founded on political prejudices, or public policy, with which conscience has no connection whatever. It will not do to say that the words conscience and principle are used in common parlance as synonymous; we have shown that they have a distinct and separate meaning, well recognized, and we are bound to suppose that the Legislature employ words with reference to their correct signification.
It is contended that the prisoner has not been injured by the allowance of the challenge, and that it is the duty of this Court to affirm the judgment, unless it clearly appears that error has intervened. In other words, that the prisoner having been fairly tried by a competent jury, we are not at liberty to say that the result would have been different if the Court had not excluded the particular juror excepted to. What the result might have been under such circumstances, we are of course unable to say, but the human mind is so constituted, that facts and circumstances do not always produce the same results; the judgment of two men upon the same state of facts may be diametrically opposite, particularly in the determination of a criminal case, when every doubt is carefully weighed and scrupulously balanced.
It is enough for us to know, that the result might have been different j that the prisoner was entitled to be tried by a panel summoned in a particular way, and that the Court erred in deciding that one of the jurors was incompetent.
Judgment reversed, and new trial ordered.